Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 07/28/2022, this is a Notice of Allowance, wherein claims 1-6, 8-9, 11-12, and 14-21 are currently allowed in the instant application. 
1. It is noted that claims 1-6, 8-9, and 11-12 have been amended.
         2. It is noted that claims 7, 10, 13 have been cancelled.
         3. It is noted that claims 14-21 are new.
         4. The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                          Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments dated 07/28/2022 provide the basis for reasons for allowability (see remarks, pages 7-9). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1, 9 and 12, are deemed novel and the rejections in previous office action has been withdrawn. 
Dependent claims 2-6, 8, 11, and 14-21 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9 and 12.
The present application is directed to a non-obvious improvement over the following prior art references:
US 6,081,981 to Demarest et al - which is directed to the robot assembly comprises two robots 58a,b, located downstream from each needle singulating assembly 52a,b and proximate both the precision and translucent indexing conveyors……wherein said robotic arm structure comprises a cam-controlled robotic pivot arm adapted to swing between a vertical orientation to a horizontal and forward motion for transferring said tray from said rotary plate to said support surface on said at least one tool nest.
US 6,708,385 to Lemelson - which is directed to an automatic production system 74 which includes a plurality of remotely controlled machines of the type described or modifications thereof and conveying means for work-in-process disposed adjacent to the line of machines. A production line is defined in FIG. 6 which includes a centrally disposed power-operated conveyor 75 such as a belt conveyor driven by motor MC, flight conveyor or chain conveyor operative to carry individual units of work, three of which are illustrated and defined by notations W-1, W-2 and W-3, past a plurality of production machines 16 defined by notations 16-1 to 16-9.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664